DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An AFCP 2.0 request was filed in this application on 07/06/2022 after the final rejection of 06/07/2022. In this response the Applicant has amended claims 1 and 11 while cancelling claims 2 and 12. Thus, claims 1, 3-11 and 13-20 are currently pending in this application and are examined below.  

Response to amendments and arguments

2.	The Applicants have amended the independent claims which are allowable based on a prior art search. The Applicants arguments are also persuasive in light of these amendments. Therefore, no more outstanding issues remain in the instant Application and claims 1, 3-11 and 13-20 are in condition for allowance. 

                        Allowable Subject Matter

3.	Claims 1, 3-11 and 13-20 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art, either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a novel human friendly virtual assistant for processing user queries especially information requests of workers at a retail facility and retrieving information associated with the retail facility based on the information requests.

Most pertinent prior art:

Paracha (U.S. Patent Application Publication # 2014/0344116 A1) in paragraphs 5-6, teaches a system for providing retailer-controllable access to consolidated inventory management services from a retail worker's personal mobile device, such as a personal smartphone. The enterprise service bus is engineered to receive service requests from personal mobile devices, authenticating them, and passing the authenticated service request onto a pre-determined one or more of the data nodes. Paragraphs 15, 18 and 22 along with figure 1, teach a system for providing retailer-controllable access to consolidated inventory management services through a retail worker's personal mobile device. The system is operable largely within and through the retailer's private computing network comprising a plurality of data nodes 30a, 30b, and 30c i.e., a data center, an enterprise service bus, and a device application installed on the personal mobile device. The device application is hosted on the native operating system of the personal mobile communication device and coded to provide a user interface for sending recognizable service requests to the enterprise service bus and presenting the responsive filtered set of inventory-related data sent back from the data centers through said enterprise service bus. Bar code scanning is important, if not critical, in respect to the performance of picking task, price checking, product information and history searching, and other like retail inventory service requests wherein potentially relevant data is encoded within scannable optical indicia. However, Paracha does not teach responding to a greeting by inputting into the graphical interface, via at least one input device configured for at least one of voice input, keyboard input, and touchscreen input, the information request into a fillable text field in a form of a text-based question or a statement that causes the graphical interface to display a response to the question or the statement input by the worker into the fillable text field.

Block (U.S. Patent Application Publication # 8640946 B1) in col. 20, line 56 to col 21, line 52, teaches an ATM system wherein the system uses a camera to sense the user. After sensing the user, the system causes a personalized greeting to be displayed on the welcome terminal to greet the banking customer. Data corresponding to the most recent transactions of the banking customer may be displayed on the welcome terminal, and the welcome terminal may provide outputs that prompt the banking customer to provide selected inputs if they would like to perform a transaction like one of the transactions displayed. The banking customer may then provide one or more inputs operative to select one or more transaction types they would like to perform at the banking facility. The welcome terminal may operate in accordance with its programming to cause indicia corresponding to the desired tasks to graphically appear in a list in an area of the display of the welcome terminal for reference by the banking customer. However, Block also fails to teach responding to a greeting by inputting into the graphical interface, via at least one input device configured for at least one of voice input, keyboard input, and touchscreen input, the information request into a fillable text field in a form of a text-based question or a statement that causes the graphical interface to display a response to the question or the statement input by the worker into the fillable text field.

Phillips (U.S. Patent Application Publication # 2017/0132627 A1) in paragraphs 91-92, teaches the use of a webhook engine for secure transmission of data across various devices. However, Phillips once again fails to teach responding to a greeting by inputting into the graphical interface, via at least one input device configured for at least one of voice input, keyboard input, and touchscreen input, the information request into a fillable text field in a form of a text-based question or a statement that causes the graphical interface to display a response to the question or the statement input by the worker into the fillable text field.

London (U.S. Patent Application Publication # 2016/0117593 A1) in paragraphs 74, 139, 144 and 180 along with figure 1, teaches an “AVIA” or an adaptive virtual intelligent agent. The speech input is transmitted to the AVIA server shown which contains the AVIA software and processing engines. Since the ASR engine is a system component of the AVIA system, the data transformation and thus data flow from text to speech is occurring internally. The arrows between the system engines and databases also show how data flows and is exchanged. Both the NLP engine and context and meaning engine can access, query, and/or retrieve data stored in the phrase constructs database. Paragraphs 127-128, 145 and figure 1, teach the appropriate response from the system including speech-based response. However, London once again fails to teach responding to a greeting by inputting into the graphical interface, via at least one input device configured for at least one of voice input, keyboard input, and touchscreen input, the information request into a fillable text field in a form of a text-based question or a statement that causes the graphical interface to display a response to the question or the statement input by the worker into the fillable text field.

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the instant independent claims, namely a method for processing information requests of workers at a retail facility and retrieving information associated with the retail facility based on the information requests, the method comprising providing an electronic device configured to permit a worker at the retail facility to input an information request in association with at least one worker at the retail facility or at least one product at the retail facility, generating, on a display of the electronic device, a graphical interface that outputs a greeting to the worker, the greeting prompting the worker to respond to the greeting by inputting into the graphical interface, via at least one input device configured for at least one of voice input, keyboard input, and touchscreen input, the information request into a fillable text field in a form of a text-based question or a statement that causes the graphical interface to display a response to the question or the statement input by the worker into the fillable text field; providing a computing device including a processor-based control circuit and configured for communication with the electronic device over a network; providing a plurality of electronic databases in communication over a network with the computing device, each of the electronic databases configured to: store electronic data associated with the at least one worker at the retail facility or the at least one product at the retail facility; and receive a query for a portion of the electronic data from the computing device based on the information request input into the electronic device by the worker; receiving, via the control circuit of the computing device and from the electronic device, and in response to the information request input into the electronic device by the worker, electronic data representative of a scope of the information request; analyzing, via the control circuit of the computing device, the electronic data received 5Application. No. 16/862,939 Amendment filed July 6, 2022 from the electronic device to determine the scope of the information request; obtaining, from at least one of the electronic databases, and based on the determined scope of the information request, a portion of the electronic data associated with the at least one worker at the retail facility or the at least one product at the retail facility; transmitting a signal to the electronic device, the signal including the portion of the electronic data retrieved from the at least one of the databases by the computing device based on the determined scope of the information request; in response to receipt of the signal from the computing device, outputting to the worker, via the electronic device, the portion of the electronic data retrieved from the at least one of the databases by the computing device based on the determined scope of the information request.

The dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

4.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Bakir (U.S. Patent # 10691747 B2), Funk (U.S. Patent # 10318569 B1), Narayanan (U.S. Patent # 10380669 B2), Che (U.S. Patent Application Publication # 2005/0144187 A1), Winterkamp (U.S.  Patent Application Publication # 2005/0043953 A1), Perkowski (U.S. Patent # 7533040 B2), Siddique (U.S. Patent Application Publication # 2016/0210602 A1), Denny (U.S. Patent Application Publication # 2017/0359718 A1). All references are included in the PTO-892 form attached to this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)